Exhibit 10.1

FIRST SUPPLEMENTAL INDENTURE

First Supplemental Indenture (this “First Supplemental Indenture”), dated as of
October 22, 2012, among TransUnion Holding Company, Inc., a Delaware corporation
(the “Issuer”) and Wells Fargo Bank, National Association, as Trustee (as
defined in the Indenture).

W I T N E S S E T H

WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of March 21, 2012, providing for the
issuance of an unlimited aggregate principal amount of 9.625%/10.375% Senior PIK
Toggle Notes due 2018 (the “Notes”);

WHEREAS, Section 9.02 of the Indenture provides that the Issuer and the Trustee
may amend any provision of the Indenture (other than certain provisions
enumerated in Section 9.02 of the Indenture, none of which provisions are
implicated hereby) with the written consent of the Holders (as defined in the
Indenture) of at least a majority in aggregate principal amount of the then
outstanding Notes and execute a supplemental indenture;

WHEREAS, the Issuer solicited, and has received, consents upon the terms and
subject to the conditions set forth in the Consent Solicitation Statement dated
October 16, 2012 (the “Consent Solicitation Statement”), from Holders
representing at least a majority in aggregate principal amount of its
outstanding Notes (the “Consenting Holders”) to the amendments contemplated
hereby (the “Amendments”);

WHEREAS, it is provided in Section 9.04 of the Indenture that a supplemental
indenture becomes effective in accordance with its terms and thereafter binds
every Holder;

WHEREAS the Issuer desires to execute this First Supplemental Indenture
embodying the modifications of the Indenture made and approved as aforesaid and
have requested the Trustee to execute this First Supplemental Indenture pursuant
to Section 9.06 of the Indenture;

WHEREAS the Board of Directors of the Issuer has authorized the Issuer to enter
into this First Supplemental Indenture for the purpose of embodying the
modification of the Indenture made and approved as aforesaid;

WHEREAS, Consenting Holders are entitled to receive a cash fee (the “Consent
Payment”) with respect to the Notes in respect of which they have validly
consented if the conditions set forth in the Consent Solicitation Statement are
met; and

WHEREAS the Issuer represents that all acts and things necessary have happened,
been done, and been performed, to make this First Supplemental Indenture a valid
and binding instrument, in accordance with its terms.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Amendments.

(a) Section 1.01 of the Indenture is hereby amended by adding the following
definitions:

  ““Consolidated Debt Ratio” as of any date of determination means, the ratio of
(1) (x) Consolidated Total Indebtedness of the Issuer and the Restricted
Subsidiaries as of the end of



--------------------------------------------------------------------------------

the most recent fiscal period for which internal financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur minus (y) the aggregate amount of cash and
Cash Equivalents (other than Consolidated Restricted Cash), in each case, that
is held by the Issuer and the Restricted Subsidiaries as of such date free and
clear of all Liens, other than Permitted Liens, provided, that this clause (y)
shall be limited to $50,000,000, to (2) the Issuer’s EBITDA for the most
recently ended four full fiscal quarters for which internal financial statements
are available immediately preceding the date on which such event for which such
calculation is being made shall occur, in each case with such pro forma
adjustments to Consolidated Total Indebtedness and EBITDA as are appropriate and
consistent with the pro forma adjustment provisions set forth in the definition
of “Fixed Charge Coverage Ratio.””

““Interest Step-up Ratings” means a rating equal to or lower than Caa1 (or the
equivalent) by Moody’s (or any substitute Rating Agency) and a rating equal to
or lower than CCC+ (or the equivalent) by S&P (or any substitute Rating
Agency).”

(b) Section 2.01 of the Indenture is hereby amended by adding the following
paragraphs at the end thereof:

“If, prior to June 15, 2015 (i) the Notes have Interest Step-up Ratings from
both Rating Agencies and (ii) the Consolidated Debt Ratio is greater than or
equal to 5.50 to 1.00, the annual interest rates for Cash Interest and PIK
Interest (including Partial PIK Interest) then in effect with respect to the
Notes on such day and on all other days on which the Notes have Interest Step-up
Ratings from both Rating Agencies shall increase by 0.50% (50 basis points) from
the interest rates that would otherwise be applicable to the Notes; provided
that any such increase in interest rates shall cease to apply beginning on the
earlier of (A) June 15, 2015 and (B) any day prior thereto the Notes no longer
have Interest Step-up Ratings from both Rating Agencies or the Consolidated Debt
Ratio is less than 5.50 to 1.00.

The Issuer shall notify the Holders in writing and provide an Officer’s
Certificate to the Trustee of any increase in the interest rates on the Notes
within 5 business days after each and every event which has caused such interest
rate to become increased pursuant to the preceding paragraph. Such notice and
Officer’s Certificate shall include reference to (i) the events that caused the
increase in the interest rates, (ii) the rate increase and the resulting
increased rates on the Notes, and (iii) the date that such increased interest
rates on the Notes shall have gone into effect. Within 5 business days after
such increase in interest rates shall cease to apply, the Issuer shall notify
the Holders in writing and provide an Officer’s Certificate to the Trustee. Such
notice and Officer’s Certificate shall explain why the increased interest rates
shall no longer apply, what the interest rates on the Notes shall revert back
to, and specify the last date that such increased interest rates on the Notes
shall have been applicable.”

(c) Section 4.07(a)(3) of the Indenture is hereby amended by adding the
following sentence at the end thereof:

“Notwithstanding the forgoing, the maximum amount available pursuant to this
Section 4.07(a)(3) to fund Equity Restricted Payments shall be equal to the sum
of clauses (a) through (e) above, calculated by substituting (i) “October 1,
2012” for “the Issue Date” in clause (a) and (ii) the actual date of issuance of
up to $400.0 million in aggregate principal amount of Additional Notes (or new
senior unsecured PIK toggle notes) pursuant to Section 4.09(b)(2)(y) for “the
Issue Date” in clauses (b) through (e).”

 

2



--------------------------------------------------------------------------------

(d) Section 4.07(b)(9) of the Indenture is hereby deleted in its entirety and
replaced with the following:

“(9) other Restricted Payments (excluding Equity Restricted Payments) in an
aggregate amount taken together with all other Restricted Payments made pursuant
to this clause (9) not to exceed $40.0 million;”

(e) Section 4.07(b)(11) of the Indenture is hereby deleted in its entirety and
replaced with the following:

“(11) (x) any Restricted Payment made in connection with the Transactions and
the fees and expenses related thereto or owed to Affiliates, in each case to the
extent permitted by Section 4.11 hereof (other than clause (2) thereof), and
(y) the declaration and payment of a one-time dividend, distribution or other
Restricted Payment by the Issuer in an amount not to exceed the proceeds from an
offering of up to $400.0 million in aggregate principal amount of Additional
Notes (or new senior unsecured PIK toggle notes) permitted to be incurred
pursuant to Section 4.09(b)(2)(y);”

(b) Section 4.09(b)(2) of the Indenture is hereby deleted in its entirety and
replaced with the following:

“(2) the incurrence by the Issuer and any Subsidiary Guarantor of
(x) Indebtedness represented by the Notes (other than any Additional Notes) or
any PIK Notes issued from time to time in respect of any PIK Payment in
accordance with the terms of this Indenture and any Subsidiary Guarantee with
respect to the foregoing and (y) up to $400.0 million in aggregate principal
amount of (A) Additional Notes or (B) new senior unsecured PIK toggle notes;”

(3) Effective Date. This First Supplemental Indenture shall become effective on
the date hereof. Notwithstanding the foregoing, the Amendments set forth herein
will have no effect, and this First Supplemental Indenture shall be null and
void, if (a) the Consent Payment is not paid to the Consenting Holders in
accordance with the terms and conditions of the Consent Solicitation Statement
or (b) the Notes Offering (as defined in the Consent Solicitation Statement) has
not been consummated at or prior to 5:30 p.m., New York City time, on
November 23, 2012.

(4) Governing Law. This First Supplemental Indenture will be governed by and
construed in accordance with the laws of the State of New York.

(5) Counterparts. The parties may sign any number of copies of this First
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

(6) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(7) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this First Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Issuer.

(8) Ratification of Indenture. Except as expressly amended hereby, the Indenture
is in all respects ratified and confirmed and all the terms, conditions and
provisions thereof shall remain in full force and effect. This First
Supplemental Indenture shall form a part of the Indenture for all purposes, and
every Holder of Notes heretofore or hereafter authenticated and delivered shall
be bound hereby.

(9) Severability. In case any provision in this First Supplemental Indenture,
the Indenture or in the Notes shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

(10) Successors. All agreements of the Issuer in this First Supplemental
Indenture shall bind its successors. All agreements of the Trustee in this First
Supplemental Indenture shall bind its successors.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, all as of the date first above written.

SIGNATURES

 

Dated as of October 22, 2012        

TRANSUNION HOLDING COMPANY, INC.

   

By:

  /s/ Samuel A. Hamood       Name: Samuel A. Hamood      

Title: Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual capacity, but
solely as Trustee By:   /s/ Gregory S. Clarke  

 

  Name: Gregory S. Clarke   Title: Vice President